DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of August 4, 2022 has been fully considered.  The amendments are effective to overcome the prior art rejections set forth in the previous office action.  Regarding the indefiniteness rejections related to the use of the terms “monitoring unit” and “data storage” unit, the remarks are not persuasive.  The remarks contend that the flow meter performs the function of monitoring, and that “[d]ata storage is conventional” and therefore not indefinite.  However, the claim language which invokes 112(f) is interpreted as set forth in the statute, and therefore the specification must clearly point out what structure corresponds to the claimed generic placeholder.  See MPEP 2181.  Merely providing remarks which refer to a structure that performs the recited function, or that the function is conventional, does not address the issue.  Additionally, it is noted that the flow meter is recited in claim 4 as a structure which is distinct from the monitoring unit, and therefore it is unclear what structure corresponds to the claimed generic placeholder.  The amendments to claim 1 also do not address the issue, in that the newly added structures (inlet, outlet, housing) are not sufficient to perform the function of monitoring and therefore do not obviate the interpretation of the claim language under 112(f).  See MPEP 2181.  The findings and explanations below are also responsive to the filing of August 4, 2022.  

35 USC 112(f)
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claim limitation “monitoring unit” has been interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder “unit” coupled with functional language “monitoring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
The claim limitation “data storage unit” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “unit” coupled with functional language “data storage” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because the claim limitations invokes 35 U.S.C. 112(f), claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The claim limitation “fuel pumping unit” is not interpreted as invoking 112(f) because the structural terms “hose” and “pump” in the claim are sufficient to achieve the recited function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing by reference characters, in response to this Office action. 
If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As discussed above, the terms “monitoring unit” and “data storage unit” invoke 112(f).  However, the specification does not clearly point out the structure which corresponds to the generic placeholder in the claim and therefore the claim interpretation provided for in the statute cannot be conducted.  In this regard, see e.g. MPEP 2181(III)(“To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”), and see also MPEP 2181(II)(C)(“The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added).  Regarding the phrase “monitoring unit,” no portion of the specification could be found which specifies a structure as corresponding to the generic placeholder.  Regarding the phrase “data storage unit,” page 5 of the specification states that the unit “may comprises a personal computer that is connected to the internet or other similar, remotely accessible data storage device.”  This portion of the specification does not satisfy the requirement that a particular structure be clearly linked to the generic placeholder, in that it is an open-ended and nonlimiting example and even refers to unspecified “other similar [devices].”  Because the specification does not specify the particular structure, the statutory claim interpretation cannot be conducted and the claim scope cannot be discerned.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 2011/0036428) in view of Cadigan (US 2010/0200609) 
Regarding claim 1, a fuel delivery tracking assembly being configured to record fuel going into and out of a fuel tank for accounting purposes, said assembly comprising: 
a fuel pumping unit (24, 16) being fluidly coupled to a fuel tank for pumping fuel from the fuel tank, said fuel pumping unit including a fuel hose (16) being fluidly coupled to a fuel pump (24) positioned above and extends downwardly into the fuel tank;
a monitoring unit (34) being fluidly coupled to said fuel pumping unit, said monitoring unit recording the flow of fuel through said fuel pumping unit for determining the fluid quantity of the fuel delivered from said fuel pumping unit, wherein said monitoring unit comprises a housing having an inlet and an outlet, said inlet being fluidly coupled to said fuel pump for receiving the fuel that is pumped by said fuel pump, said outlet being fluidly coupled to said fuel hose for delivering the fuel pumped by said fuel pump into said fuel hose for delivery (figure 1 and paragraph 0020).
Lynn does not specifically disclose a data storage unit, said data storage unit being in wireless electrical communication with said monitoring unit, said data storage unit receiving the fluid quantity of fuel delivered from said monitoring unit for the purposes of analysis and cost accounting with respect to the fuel delivered.
Cardigan teaches that it is known to provide a dispensing system with a data storage unit in wireless electrical communication with said monitoring unit, said data storage unit receiving the fluid quantity of fuel delivered from said monitoring unit for the purposes of analysis and cost accounting with respect to the fuel delivered (paragraph 0054, “The metering device may provide quantity dispensed and inventory control of the fluid with a remote communication… The remote communication may be by any suitable link, such as … wireless communication”).  
It would have been obvious to one skilled in the art to modify the device of Lynn to have a data storage unit in wireless communication with the monitoring unit, based on the teaching of Cardigan, for the purpose of facilitating inventory control and accounting.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 2011/0036428) in view of Cadigan (US 2010/0200609) and further in view of Suntup (US 2017/0029264) or Horikawa (JP 2002-267509)
Regarding claims 3-6, Lynn in view of Cadigan accounts for much of the claimed subject matter as set forth above including a flow meter and a power supply (see figure 1 and paragraph 0020 of Lynn), but do not disclose the monitoring unit includes a control circuit being positioned in said housing, a flow meter being positioned in said housing, said flow meter being electrically coupled to said control circuit, said flow meter being in fluid communication with said outlet in said housing, said flow meter measuring the flow of fuel through said housing in a predetermined unit of measurement, a keypad being coupled to said housing such that said keypad is accessible to a user, said keypad being electrically coupled to said control circuit, a display being coupled to said housing, said display being electrically coupled to said control circuit, said display displaying indicia comprising operational parameters of said fuel pump, including but not being limited to, the quantity of fuel delivered by said fuel pump.
Suntup discloses a flowmeter having a housing with an inlet and an outlet, a control circuit positioned in the housing, a flow meter in the housing, a keypad coupled to the housing, and a display coupled to the housing (figure 1; paragraph 0027, paragraph 0048).
Horikawa also discloses a flowmeter having a housing with an inlet and an outlet, a control circuit positioned in the housing, a flow meter in the housing, a keypad coupled to the housing, and a display coupled to the housing (figure 2; paragraph 0016).
It would have been obvious to one skilled in the art to modify the device of Cadigan to provide the flowmeter with the housing and configuration of Suntup or Horikawa for the purpose of allowing an operator to control the flowmeter with a known, simple, and reliable configuration.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 2011/0036428) in view of Cadigan (US 2010/0200609) in view of Suntup (US 2017/0029264) or Horikawa (JP 2002-267509), and further in view of Akita (US 2014/0345373).
Regarding claim 7, Lyn and Cadigan as set forth above account for wireless electrical communication as set forth above, but do not specifically state that the device includes a transceiver.
Akita teaches that a transceiver is a known component of a wireless communication device (figure 2; paragraph 0077).
It would have been obvious to one skilled in the art to provide the system of Lynn as modified with a transceiver connected to the control circuit, based on the teaching of Akita, for the purpose of implementing the wireless communication with known, reliable, and readily available components.  

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 2011/0036428) in view of Cadigan (US 2010/0200609) in view of Suntup (US 2017/0029264) or Horikawa (JP 2002-267509) and further in view of Brasel (US 2012/0144898)
Lynn as modified above accounts for the claimed subject matter as set forth above, but does not specifically account for the power supply including a battery.
Brasel teaches that it is known in the art for a flowmeter to use a battery as the power supply (paragraph 0054).
It would have been obvious to one skilled in the art to use a battery in the device of Lynn as modified, based on the teaching of Brasel, as a routine selection of a known, convenient, and reliable power source, and/or for the purpose of making the device portable.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday– Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799